Order entered September 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00658-CV

                              JAY SANDON COOPER, Appellant

                                                V.

               THE BANK OF NEW YORK MELLON TRUST CO., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-06869

                                            ORDER
       On August 8, 2013, the Court ordered Deana Savage, Official Court Reporter for the 95th
Judicial District Court of Dallas County, Texas, to file, within thirty days, the reporter’s record
from the trial held on July 30, 2012 through August 1, 2012. As of today’s date, the requested
reporter’s record has not been filed.
       As noted in our August 8, 2013 order, appellant is indigent and is allowed to proceed
without advance payment of costs. Accordingly, we ORDER Deana Savage to file, on or before
OCTOBER 14, 2013, the reporter’s record from the trial held on July 30, 2012 through August
1, 2012.
       We DIRECT the Clerk of this Court to send a copy of this order, by electronic
transmission, to Deana Savage, appellant, and counsel for appellee.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE